

115 HR 6752 IH: San Francisco Bay Restoration Act
U.S. House of Representatives
2018-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6752IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2018Ms. Speier (for herself, Ms. Pelosi, Mr. Khanna, Mr. McNerney, Mr. Swalwell of California, Mr. Garamendi, Ms. Eshoo, Mr. Huffman, Ms. Lofgren, Mr. DeSaulnier, Mr. Thompson of California, and Ms. Lee) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Water Pollution Control Act to establish a grant program to support the
			 restoration of San Francisco Bay.
	
 1.Short titleThis Act may be cited as the San Francisco Bay Restoration Act. 2.San Francisco Bay restoration grant programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:
			
				124.San Francisco Bay restoration grant program
 (a)DefinitionsIn this section: (1)Annual priority listThe term annual priority list means the annual priority list compiled under subsection (b).
 (2)Comprehensive planThe term comprehensive plan means— (A)the comprehensive conservation and management plan approved under section 320 for the San Francisco Bay estuary; and
 (B)any amendments to that plan. (3)Estuary partnershipThe term Estuary Partnership means the San Francisco Estuary Partnership, the entity that is designated as the management conference under section 320.
						(b)Program office
 (1)EstablishmentThe Administrator shall establish in the Environmental Protection Agency a San Francisco Bay Program Office. The Office shall be located at the headquarters of region 9 of the Environmental Protection Agency.
 (2)Appointment of DirectorThe Administrator shall appoint a Director of the Office, who, by reason of management experience and technical expertise relating to the San Francisco Bay, shall be highly qualified to support the development and implementation of projects, programs, and studies necessary to implement the comprehensive plan.
 (3)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such staff as may be necessary to carry out this section.
						(c)Annual priority list
 (1)In generalAfter providing public notice, the Administrator shall annually compile a priority list identifying and prioritizing the activities, projects, and studies intended to be funded with the amounts made available under subsection (c).
 (2)InclusionsThe annual priority list compiled under paragraph (1) shall include the following: (A)Activities, projects, or studies, including restoration projects and habitat improvement for fish, waterfowl, and wildlife, that advance the goals and objectives of the approved comprehensive plan for—
 (i)water quality improvement; (ii)wetland, riverine, and estuary restoration and protection;
 (iii)nearshore and endangered species recovery; and (iv)adaptation to climate change.
 (B)Information on the activities, projects, programs, or studies specified under subparagraph (A), including a description of—
 (i)the identities of the financial assistance recipients; and (ii)the communities to be served.
 (C)The criteria and methods established by the Administrator for selection of activities, projects, and studies.
 (3)ConsultationIn developing the priority list under paragraph (1), the Administrator shall consult with and consider the recommendations of—
 (A)the Estuary Partnership; (B)the State of California and affected local governments in the San Francisco Bay estuary watershed;
 (C)the San Francisco Bay Restoration Authority; and (D)any other relevant stakeholder involved with the protection and restoration of the San Francisco Bay estuary that the Administrator determines to be appropriate.
							(d)Grant program
 (1)In generalPursuant to section 320, the Administrator may provide funding through cooperative agreements, grants, or other means to State and local agencies, special districts, and public or nonprofit agencies, institutions, and organizations, including the Estuary Partnership, for activities, studies, or projects identified on the annual priority list.
						(2)Maximum amount of grants; non-Federal share
 (A)Maximum amount of grantsAmounts provided to any individual or entity under this section for a fiscal year shall not exceed an amount equal to 75 percent of the total cost of any eligible activities that are to be carried out using those amounts.
 (B)Non-Federal shareThe non-Federal share of the total cost of any eligible activities that are carried out using amounts provided under this section shall be—
 (i)not less than 25 percent; and (ii)provided from non-Federal sources.
								(e)Funding
 (1)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section $25,000,000 for each of fiscal years 2019 through 2023.
 (2)Administrative expensesOf the amount made available to carry out this section for a fiscal year, the Administrator shall use not more than 5 percent to pay administrative expenses incurred in carrying out this section.
 (3)Relationship to other fundingNothing in this section limits the eligibility of the Estuary Partnership to receive funding under section 320(g).
 (4)ProhibitionNo amounts made available under subsection (c) may be used for the administration of a management conference under section 320.
 (f)Annual budget planThe President, as part of the annual budget submission of the President under section 1105 of title 31, United States Code, shall submit information regarding each Federal department and agency involved in San Francisco Bay protection and restoration, including—
 (1)a report that displays for each Federal agency— (A)the amounts obligated in the preceding fiscal year for protection and restoration projects, programs, and studies relating to the San Francisco Bay; and
 (B)the proposed budget for protection and restoration projects, programs, and studies relating to the San Francisco Bay; and
 (2)a description and assessment of the Federal role in the implementation of the comprehensive plan and the specific role of each Federal department and agency involved in San Francisco Bay protection and restoration, including specific projects, programs, and studies conducted or planned to achieve the identified goals and objectives of the comprehensive plan..
		